                      Case 4:06-cr-00339-WTM-CLR Document 63 Filed 08/18/20 Page 1 of 3

GAS 245D           (Rev. 09/11)Judgment in a Criminal Case for Revocations




                                          United States District Court
                                                               Southern District of Georgia
                                                                     Savannah Division

              UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                    V.
                                                                                    (For Revocation of Probation or Supervised Release)
                       Kevin Lorenzo Young
                                                                                    Case Number:              4:06CR00339-2

                                                                                    USM Number:                12971-021

                                                                                    Amit Michael Navare
                                                                                    Defendant's Attorney
THE DEFENDANT:

IE admitted guilt to violation of mandatory conditions in Violation Numbers 1-3.
IE was found guilty ofa mandatory condition in Violation Number 4 after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number                Nature of Violation                                                                            Violation Ended


               1                   The defendant failed to refrain from any unlawful use of a controlled substance               September 13,2018
                                   (mandatory condition).
              2                    The defendant failed to refrain from any unlawful use of a controlled substance                October 25,2018
                                   (mandatory condition).
                                   See Page 2for Additional Violations.
           The defendant is sentenced as provided in Page 3 ofthis judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

□ The defendant has not violated condition(s)                                                     and is discharged as to such vioiation(s) condition.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                             August 13. 2020
Last Four Digits of Defendant's Soc. Sec: 8824                               Date of Imposition of Judgment




Defendant's Year of Birth:       1982
                                                                             Signature of Judge


City and State of Defendant's Residence:

Savannah. Georgia
                                                                             William T. Moore, Jr.
                                                                             Judge, U.S. District Court
                                                                             Name and Title of Judge




                                                                             Date
               Case 4:06-cr-00339-WTM-CLR Document 63 Filed 08/18/20 Page 2 of 3
GAS 245D       (Rev.09/11)Judgment in a Criminal Case for Revocations


                                                                                                             Judgment— Page 2 of3
DEFENDANT:            Kevin Lorenzo Young
CASE NUMBER:          4:06CR00339-2




                                                ADDITIONAL VIOLATIONS

 Violation Number          Nature of Violation                                                                     Violation Ended


           3               The defendant failed to refrain from any unlawful use of a controlled substance         February 12,2020
                           (mandatory condition).
           4               The defendant committed another federal, state, or local crime (mandatory               February 21,2020
                           condition).
                      Case 4:06-cr-00339-WTM-CLR Document 63 Filed 08/18/20 Page 3 of 3
GAS 245D              (Rev.09/11)Judgment in a Criminal Case for Revocations


                                                                                                                   Judgment— Page 3of3
DEFENDANT:                   Kevin Lorenzo Young
CASE NUMBER:                 4:06CR00339-2



                                                                 IMPRISONMENT


           The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
total term of: 18 months.




            The Court makes the following recommendations to the Bureau ofPrisons:
            It is recommended that the defendant receive credit for time served since his arrest on February 21,2020.




     lEI    The defendant is remanded to the custody ofthe United States Marshal.

     □       The defendant shall surrender to the United States Marshal for this district:

           □     at                                 □         a.m.     □       p.m. on
           □     as notified by the United States Marshal.

     □       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           □     before 2 p.m. on                                                .
           □     as notified by the United States Marshal.
           □     as notified by the Probation or Pretrial Services Office.


                                                                         RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                             to

at                                                       , with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL




                                                                                     By
                                                                                                     DEPUTY UNITED STATES MARSHAL
